IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 99-20295



MAXXIM MEDICAL, INC.,

                                                Plaintiff-Appellee,

versus


MARK MICHELSON,
                                                Defendant-Appellant.


                        ---------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                           (99-CV-460)

                        ---------------------
                             June 2, 1999

Before WIENER, DeMOSS, and PARKER, Circuit Judges

PER CURIAM:*

     Based on our review of the record on appeal and the applicable

law as set forth in the appellate briefs, discussed by counsel

during oral argument to the court, and independently determined by

the court, we conclude that the district court erred as a matter of

law in its determination that Defendant-Appellant Mark Michelson

was subject in personam to the jurisdiction of the court.        We

therefore reverse the district court’s jurisdictional ruling.    In


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the absence of personal jurisdiction, the order of the court

granting   Maxxim’s   application   for   preliminary   injunction

prohibiting Michelson, for a period of one year, from working for

a direct competitor of Maxxim in any of the product lines he was

associated with at Maxxim during the preceding two years, is a

nullity.   We must, therefore, reverse the district court, vacate

and dissolve its preliminary injunction, and remand this case to

that court with instructions to dismiss Maxxim’s action, without

prejudice, for lack of personal jurisdiction.

REVERSED; Preliminary injunction VACATED and DISSOLVED; REMANDED

with instructions.1




     1
        Because time is of the essence, we issue this judgment
without written reasons. We shall prepare and file an opinion
with reasons as soon as practicable.

                                2